986 F.2d 1429
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Charlene SHOUN, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 92-7088.
United States Court of Appeals, Tenth Circuit.
Feb. 12, 1993.

Before LOGAN and JOHN P. MOORE, Circuit Judges, and BELOT,* District Judge.
ORDER AND JUDGMENT**
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Claimant Charlene Shoun appeals from an order of the district court affirming the Secretary's denial of Social Security disability benefits.   We affirm.


3
On April 17, 1989, claimant filed an application for disability benefits alleging disability commencing June 30, 1981, due to sarcoidosis with peripheral neuropathy.   She was last insured for benefits on March 31, 1986.   The application was denied, as was the request for reconsideration.   Claimant requested de novo review by an administrative law judge (ALJ).   Although the ALJ recognized claimant has progressive conditions of incontinence and sarcoidosis, he concluded that from 1981 to 1986 claimant was not disabled.   He found that claimant's impairments did not meet or equal a listed impairment and her complaints were not credible and were inconsistent with the objective medical evidence.   The ALJ concluded that claimant from 1981 to 1986 could do light or sedentary work, including her past work as a secretary/receptionist or admitting clerk.   When the Appeals Council declined review, the ALJ's decision became the final decision of the Secretary.


4
Claimant appealed to the district court.   The magistrate judge made findings and a recommendation to affirm the Secretary.   The magistrate judge determined that claimant did not prove, based on objective medical evidence, that she had a medically determinable physical or mental impairment prior to the expiration of her insured status on March 31, 1986.   Additionally, the magistrate judge determined that there was no evidence that claimant's condition met the listing of impairments for a somatoform disorder.   The district court adopted the magistrate judge's findings and recommendation.


5
On appeal, claimant argues (1) her bladder and bowel incontinence precluded her from being able to perform substantial, gainful activity since 1982;  (2) the Secretary failed to consider her impairments in combination;  (3) the medical evidence and testimony established that her disability existed, was severe, and precluded her from working since 1982;  and (4) she was disabled because she met the listing of impairments.


6
In reviewing the decision of the Secretary, our review is limited to determining whether the decision is based on substantial evidence.   The court cannot reweigh the evidence nor substitute its judgment for that of the agency.   However, this does not mean that our review is only cursory.   To find that the Secretary's decision is supported by substantial evidence, there must be sufficient relevant evidence in the record that a reasonable person might deem adequate to support the ultimate conclusion.   A decision is not based on substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere scintilla of evidence supporting it.   The ALJ's decision is also subject to reversal if he or she applied the incorrect legal standard.


7
Bernal v. Bowen, 851 F.2d 297, 299 (10th Cir.1988) (citations omitted).


8
Upon consideration of the briefs and appendices on appeal, we conclude there is substantial evidence to support the Secretary's conclusion.   Accordingly, we affirm for substantially the reasons stated in the ALJ's decision.


9
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



*
 Honorable Monti L. Belot, District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3